Citation Nr: 0311767	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  02-03 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of 
gunshot wound to the left foot, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to a rating in excess of 10 
percent for residuals of a gunshot wound to the left foot.  


REMAND

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

In the current case, the RO last issued a Supplemental 
Statement of the Case (SSOC) in July 2002, well after the 
effective date of the changes brought about by the VCAA.  The 
RO made a categorical conclusion in this SSOC that it had 
fulfilled the requirements of the VCAA.  However, a review of 
the claims file indicates that VA has failed to notify the 
claimant of the provisions of the VCAA and specifically 
inform him whether he or VA bears the burden of obtaining 
evidence that would substantiate his claim.  In addition, the 
regulations at 38 C.F.R. § 4.118 evaluating skin disorders 
(to include scars) were substantially changed effective on 
August 30, 2002.  See 67 Fed.Reg. 147 49590, 49596-99 (July 
31, 2002); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991) (where the law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the claimant shall apply).  This rating criteria 
is potentially applicable to the current claim and the 
veteran has not been informed of these changes nor has the RO 
considered these changes in evaluating his current left foot 
disability.  Therefore, this claim must be remanded in order 
to ensure VA compliance in this case with its duty to notify 
and assist the claimant.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  On remand, the RO should notify the 
veteran of the evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.

In the present case, the veteran is seeking entitlement to an 
increased rating for residuals of a gunshot wound to the left 
foot.  The Board finds that additional development is 
required.  The Board points out that he was most recently 
afforded VA compensation examinations in June 2002 and April 
2001.  The Court has held that a higher rating can be based 
on greater limitation of motion due to pain on use.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  Regarding the 
veteran's current claim for increased rating his residuals of 
gunshot wound to the left foot, it is observed that neither 
the June 2002 or April 2001 VA examinations appear to have 
sufficiently complied with the requirements set out by the 
Court in DeLuca, supra.  Specifically, functional impairment 
due to pain, weakness, fatigability, incoordination, etc., 
was not sufficiently documented.  See 38 C.F.R. § 4.59 
(2002); see also Arnesen v. Brown, 8 Vet. App. 432 (1995).

The Board notes that it has a duty to assist the veteran in 
the development of facts pertinent to his claims and to 
ensure full compliance with due process.  38 U.S.C.A. § 
5107(a) (West 2002); 38 C.F.R. § 3.159 (2002).  This duty to 
assist includes obtaining a thorough and contemporaneous 
medical examination, especially where it is necessary to 
determine the current level of disability.  Peters v. Brown, 
6 Vet. App. 540, 542 (1994).  See also Littke v. Derwinski, 1 
Vet. App. 90 (1990).  The examination should take into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
view of these facts, consideration of the veteran's reported 
ongoing treatment, and his current complaints associated with 
the service-connected disability; the Board finds that 
another examination would be of assistance in this case.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised that failure to report, without good cause, 
for an examination scheduled in connection with a claim for 
increased rating may result in denial of that claim.  38 
C.F.R. § 3.655 (2002).

Additionally, our review of the claims folder shows that the 
veteran is in receipt of Social Security Administration (SSA) 
benefits.  However, these records do not appear to be 
associated with the veteran's file.

Accordingly, in the interest of ensuring the veteran's 
receipt of procedural due process, and to ensure that VA has 
met its duty to assist the claimant in developing the facts 
pertinent to the claims, the case is REMANDED to the RO for 
the following:

1.  Provide the veteran appropriate 
notice under the VCAA and its 
implementing law and regulations.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should ask the appellant to 
identify all VA and non-VA healthcare 
providers that have treated his left foot 
disability during the period from January 
2000 to the present time.  Obtain records 
from each healthcare provider the 
appellant identifies.

3.  The RO should request the following 
records concerning the veteran from the 
Social Security Administration: all 
medical evidence reviewed in determining 
the veteran's eligibility for SSA 
disability benefits.

4.  The RO should obtain the veteran's 
medical records from the VA Medical 
Center in Houston, Texas for any 
treatment of the veteran's left foot 
disability from January 2000 to the 
present time.  Please obtain following 
types of records: Notes, Discharge 
Summaries, Consults, Lab Findings, 
Imaging (X-Ray, MRI, CT scan), 
Procedures, Problem List and Confirmed 
Diagnoses.

5.  After the above development has been 
completed and all medical records 
received have been incorporated into the 
claims file, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  an orthopedic examination 
to determine the nature and severity of 
the residuals of a gunshot wound to the 
left foot.  If possible, this examination 
should be scheduled with an examiner 
other than the physician that had 
conducted compensation examinations in 
April 2001 and June 2002.  Send the 
claims folder to the examiner for review.  
Please provide the examiner with the 
following instructions:

A complete rationale must be given for 
any opinion expressed, and the foundation 
for all conclusions must be clearly set 
forth.  The report of the examination 
should be associated with the veteran's 
claims folder.  Any testing deemed 
necessary by the examiner should be 
conducted.  
After a review of the claims file, the 
orthopedic examiner should provide 
answers to the following questions.
a.  Please report all 
musculoskeletal and/or neurological 
abnormalities associated with the 
veteran's gunshot wound to the left 
foot. 

b.  Please fully describe (to 
include measurements) any scaring on 
the left foot that has resulted from 
the veteran's gunshot wound.  Please 
note any abnormalities associated 
with these scars to include pain on 
objective examination, ulceration, 
poor nourishment, etc.

c.  Does the veteran experience pain 
on motion, weakened movement, excess 
fatigability, or incoordination 
during the examination of the left 
foot?  The examiner should report 
the extent of any additional loss of 
functional ability due to pain.

d.  To what extent does the veteran experience 
increased functional limitation in the left 
foot (resulting from pain, weakness, 
instability, excess fatigability or 
incoordination) during flare-ups or after 
repeated use over a period of time?  If there 
is additional disability the examiner should 
report the degree of the additional functional 
impairment due to such factors.  If the 
examiner cannot offer the requested opinion 
without engaging in speculation that fact 
should be noted and an explanation why 
provided.

e.  The examiner should express an 
opinion, in his or her best medical 
judgment, whether the residuals of 
the gunshot wound to the veteran's 
left foot have resulted in a severe, 
moderately severe, or moderate foot 
disability.

6.  Subsequently, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.  Specific attention is 
directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of all test 
reports, special studies, or opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  Thereafter, the RO should readjudicate 
the claim for entitlement to an increased 
evaluation for residuals of gunshot wound 
to the left foot, with consideration of 
all additional evidence added to the 
record, taking into consideration the 
directives of DeLuca v. Brown, 8 Vet. App. 
202 (1996).  If the decision remains 
adverse to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations (including 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and both the old and new criteria rating 
scars found at 38 C.F.R. § 4.118), and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded a reasonable period in which to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	M. LEVI WRIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




